Citation Nr: 0925413	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-35 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an evaluation in excess of 20 percent for 
hepatitis C with cirrhosis.

4.  Entitlement to an initial evaluation in excess of 30 
percent from July 28, 2004 to August 24, 2005; and in excess 
of 50 percent from August 25, 2005, forward for a mood 
disorder/depression, associated with hepatitis C with 
cirrhosis. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A substantive appeal form dated in April 2005 reflects that 
the Veteran requested a travel Board hearing.  However, that 
request was clarified in July 2005, at which time the Veteran 
requested that a hearing be held before a Decision Review 
Officer (DRO).   The Veteran testified at a hearing held 
before a DRO in November 2005, which pertained to all of the 
claims on appeal.  

By rating action of June 2006, an increased evaluation of 50 
percent was granted for a mood disorder/depression, effective 
from August 25, 2005.  Pursuant to AB v. Brown, 6 Vet. App. 
35 (1993), the Veteran is presumed to be seeking the maximum 
benefit allowed by law.  Consequently, although the RO has 
increased the Veteran's disability rating for the service-
connected mood disorder/depression while the claim has been 
pending on appeal, the claim remains in controversy because 
less than the maximum benefit has been awarded; moreover, 
that claim also includes an appeal of the initially assigned 
30 percent evaluation.  As such, that issue is characterized 
as shown on the title page of this decision.

The service connection claims for diabetes mellitus and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected hepatitis C with cirrhosis has not been 
productive of minor weight loss with hepatomegaly; or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period; or any separately ratable manifestations of 
cirrhosis, for any portion of the appeal period.

2.  For the period extending from July 28, 2004 to August 24, 
2005, the Veteran's mood disorder/depression has been 
productive of occupational and social impairment with reduced 
reliability and productivity.

3.  The evidence does not establish that the Veteran's 
service-connected mood disorder/depression has been 
manifested by occupational and social impairment with 
deficiencies in most areas, for any portion of the appeal 
period extending from July 28, 2004, forward.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hepatitis C with liver cirrhosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.112, 4.114, Diagnostic Codes 
7312, 7354 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial rating of 50 percent for a mood 
disorder/depression associated with hepatitis C with 
cirrhosis have been met for the portion of the appeal period 
extending from July 28, 2004 to August 24, 2005.  38 U.S.C.A. 
§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. § 
3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 
(2008).

3.  A rating in excess of 50 percent for a mood 
disorder/depression associated with hepatitis C with 
cirrhosis is not warranted for any portion of the appeal 
period extending from July 28, 2004, forward.  38 U.S.C.A. § 
1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. § 
3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With respect to the Veteran's increased rating claim for a 
mood disorder/depression, this claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to claim involving a rating increase, 
specifically, the Veteran's claim pertaining to hepatitis C 
with cirrhosis; 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that VA notify a claimant that, to substantiate a claim, the 
claimant must either provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that the 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, if the particular diagnostic code under which 
the claimant is currently rated authorizes higher disability 
ratings based on specific criteria beyond the noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a higher 
rating for service-connected hepatitis C with cirrhosis has 
been accomplished.  In particular, an July 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
Veteran to submit evidence in support of his claim reflecting 
that his hepatitis C had increased in severity.  Thereafter, 
the Veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.

The specific notice requirements as discussed in the Vazquez-
Flores case were not provided to the Veteran in conjunction 
with his hepatitis C with cirrhosis claim.  However, the 
Veteran has demonstrated actual knowledge of what was needed 
to support his claim as reflected by his statements regarding 
increased severity of his symptoms, which he specifically 
maintains warrants an evaluation in excess of 20 percent.  In 
this regard, the Board notes the Veteran has had 
representation throughout the duration of the appeal and that 
the representative has expressed specific arguments 
supporting the appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
Board further finds that a procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the July 2006 notice letter; the February 2005 rating 
decision; and the September 2005 statement of the case (SOC) 
and the supplemental SOC issued in June 2006.  Thus, the 
Board finds the Veteran has been afforded an opportunity to 
meaningfully participate in the adjudication of his claim 
such that the essential fairness of the adjudication has not 
been affected.  Therefore, proceeding with the appeal 
presently does not inure to the Veteran's prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service 
treatment records (STRs), VA medical records have been 
obtained.  He has provided numerous written statements 
himself and the file contains a lay statement from his 
fiancé.  He and his fiancé provided testimony at DRO hearing 
held in November 2005.  The duty to assist also includes 
providing an examination/obtaining an opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Comprehensive VA 
examinations for mental disorders and of the liver were 
provided between 2004 and 2006.  

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

	A.  Hepatitis C with Cirrhosis

Service connection was established for hepatitis C with 
cirrhosis in a December 2002 rating decision, at which time a 
10 percent rating was assigned effective from November 2001.  

In July 2004, the Veteran filed an increased rating claim for 
hepatitis C.

The Veteran underwent a VA examination of the liver in 
November 2004 which indicated that hepatitis C had been 
diagnosed in 1988.  The Veteran's complaints included 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia and 
right upper quadrant pain.  The Veteran reported that he 
could not work and complained of pain, occurring daily.  The 
report indicated that the Veteran was being treated with 
daily injections of Interferon Alfacon and also took phil 
grass stem weekly for white blood cell production, and 
promethazine for nausea.  Examination of the liver revealed 
that it was normal in size and was hypercholic consistent 
with fatty liver.  Impressions of fatty liver and gallstones 
with no evidence of cholecytitis were made.  A diagnosis of 
hepatitis C, more likely than not associated with hepatitis 
while on active duty was made.

VA medical records dated in December 2004 indicated that the 
Veteran had been taken off Interferon for treatment of 
hepatitis C after he became aggressive and attacked his 
girlfriend.  



A VA examination of the liver was conducted in January 2005.  
It was noted that hepatitis C was being treated with daily 
injections of Intron.  The Veteran reported feeling weak and 
tired all the time and it was noted that he had inflammation 
in the injection site from the antivirals.  He also 
complained of nausea, vomiting, arthralgias, and myalgias.  
The Veteran reported that he had experienced 25 to 30 
episodes that required bedrest during the past 12-month 
period, usually lasting 30 to 45 minutes.  Physical 
examination revealed tenderness in the right upper quadrant 
of the abdomen.  There was no evidence of jaundice or 
erythema.  White blood count was stable.  Hepatitis C was 
diagnosed.

In a February 2005 rating action, an increased evaluation of 
20 percent was assigned for hepatitis C with cirrhosis, 
effective from July 2004.

The file contains a lay statement from the Veteran's fiancé 
dated in June 2005 attesting to his symptoms associated with 
his hepatitis C including abdominal pain, vomiting, nausea, 
and associated psychiatric symptoms.  

In hearing testimony presented at the RO in November 2005, 
the Veteran indicated that he had not received VA care for 
hepatitis since (apparently) August 2005.  His fiancé 
estimated that the Veteran had lost about 100 pounds during 
the past 6 months.  

A VA diabetes examination was conducted in May 2006.  The 
Veteran reported having intermittent incapacitating episodes 
manifested by fatigue, nausea and joint pain, requiring bed 
rest, but not as prescribed by a physician.  He stated that 
12 such episodes had occurred during the past 12 months.  The 
report stated that that Veteran was on no current treatment 
for Hepatitis C.  Physical examination of the abdomen 
revealed that it was distended and tender in the upper right 
quadrant.  An assessment of the liver was not undertaken due 
to pain.  Fatty liver and cholelithiasis were noted.  The 
diagnoses included hepatitis C with cirrhosis.  

A review of VA treatment records dated from June 2004 to May 
2006 reflects that the Veteran's weight fluctuated during 
that time from a low of 201.90 pounds in August 2005, to a 
high of 235 pounds recorded in July 2004.  The most recent 
medical records on file indicated that in May 2006 upon VA 
examination, the Veteran's weight was recorded as 207 pounds.  
Those records did not include any reports of incapacitating 
episodes of hepatitis C requiring bed rest prescribed by a 
physician.  

Analysis

Since the increased rating claim was filed in July 2004, a 20 
percent evaluation has been in effect for hepatitis C.  Under 
Diagnostic Code 7354 used for the schedular evaluation of 
hepatitis C, a 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly) requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 40 percent is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.


VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year- 
period preceding onset of the disease. 38 C.F.R. § 4.112.

Upon review of the medical evidence of record, the Board 
finds that the manifestations of the Veteran's service 
connected hepatitis C most closely approximate the rating 
criteria for a 20 percent rating under Diagnostic Code 7354.  
Manifestations including fatigue, malaise, nausea, vomiting 
and upper quadrant pain, all consistent with the rating 
criteria supporting the assignment of a 20 percent 
evaluation, have been documented in medical records and 
reports dated from 2004 to 2006.  While the Veteran had been 
on daily medication during 2004, it appears that at least 
after August 2005, he was no longer taking medication for 
hepatitis C, in part due to side effects.  

Clinical evidence dated from 2004 to 2006 fails to show that 
the Veteran's hepatitis C has been productive of hepatomegaly 
(liver enlargement).  In addition, there is no clinical 
indication of incapacitating episodes of hepatitis C, 
requiring bed rest and treatment by a physician, having a 
total duration of at least four weeks, but less than six 
weeks, during the past, or any, 12-month period.  Pursuant to 
the definition of "incapacitating episode" used in 
conjunction with the applicable rating criteria, the 
Veteran's reports regarding the duration and frequency of 
incapacitating episodes are not sufficient alone to support a 
higher rating, and must be supported by clinical evidence of 
bed rest and treatment ordered by a physician, which is not 
shown in this case.  

To the extent that some fluctuation in weight has been shown 
during the appeal period, the evidence does not establish a 
showing of minor weight loss sustained for 3 months or longer 
time, together with evidence of hepatomegaly as required 
under the rating criteria.  Further, there has been no 
indication that the Veteran's symptoms include anorexia; in 
fact although this symptom has been reported by the Veteran 
on examination, it has never been clinically documented.

Cirrhosis of the liver has been diagnosed as a complication 
and component of the Veteran's service connected hepatitis C.  
Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  It is 
clear, however, that, as indicated by Note (1), that separate 
ratings are permitted.

Diagnostic Code 38 C.F.R. § 7312, located in 38 C.F.R. § 
4.114, provides rating criteria for cirrhosis of the liver.  
A 10 percent rating is warranted for symptoms such as 
weakness, anorexia, abdominal pain and malaise.  A 30 percent 
rating is warranted when the evidence indicates that there is 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss.  In this case, the record documents no manifestations 
of the Veteran's cirrhosis that are separate and distinct 
from those already considered under diagnostic Code 7354 for 
his hepatitis C.  In this regard, the Board notes that 
hypertension is currently diagnosed; however it is not 
accompanied by any clinical indications of splenomegaly as is 
required under the rating criteria to support a separate 
rating for manifestations of cirrhosis.  Therefore, a 
separate rating for cirrhosis of the liver is not warranted.

A close review of the record does not reveal any distinct 
period during which a schedular rating in excess of 20 
percent for hepatitis C is warranted nor that a separate 
compensable rating has been warranted for cirrhosis of the 
liver etiologically associated with service-connected 
hepatitis C.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In conclusion, the weight of the credible evidence 
demonstrates that the Veteran's hepatitis C with cirrhosis 
warrants no more than the currently assigned 20 percent 
rating at any time during the course of the appeal.  
Therefore, the preponderance of the evidence is against a 
claim for an increased evaluation.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Mood Disorder/Depression

The Veteran filed his original service connection claim 
depression due to hepatitis C in July 2004.  

VA medical records dated in November 2004 reflect that the 
Veteran's active medical problems included major depression 
and cannabis abuse.  

A VA examination for mental disorders was conducted in 
January 2005.  The history indicated that the Veteran was 
married but separated for the past 7 years.  It was noted 
that he was in the process of getting divorced and was 
engaged to be remarried.  After service, he held jobs in the 
oil production industry and as a concrete finisher, until his 
health declined.  The Veteran reported that recently, he was 
part of a VA employment program, but was not hired in a full-
time position due to medical problems.  He indicated that he 
had been receiving psychiatric treatment through VA, 
including attending a court ordered anger management group, 
and was taking several prescribed medications.  The report 
indicated that Interferon for treatment of hepatitis C had 
been discontinued due to severe psychiatric side effects, 
including a violent episode towards his fiancée.  

The Veteran described symptoms including: impaired sleep, 
night sweats, nervousness, agitation, depression, 
forgetfulness, anxiety and low energy.  Mental status 
examination revealed good hygiene, dysphoric mood, and 
thought content and processes within normal limits.  There 
was no evidence of delusions or hallucinations.  The Veteran 
admitted having suicidal ideation with no intent.  The 
Veteran was described as well-oriented and there was no 
evidence of gross memory loss or impairment.  Speech was 
coherent, with stuttering.  The examiner concluded that the 
Veteran met the criteria for a diagnosis of depression and 
observed that it was not unusual for individuals with 
hepatitis C to experience significant symptoms of depression.  
The Veteran reported having very limited social support and 
noted that he no longer engaged in recreational activities 
that he previously enjoyed.  Mood disorder due to hepatitis C 
with major depressive like episodes was diagnosed and a 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

In a February 2005 rating action, service connection for 
depression was granted and a 30 percent evaluation was 
assigned, effective from July 2004.

The file contains a lay statement from the Veteran's fiancé 
dated in June 2005 attesting to his psychiatric symptoms 
associated with his hepatitis C, including sleeplessness, 
mood swings, temper flare-ups and memory loss.  

VA records indicate that the Veteran was hospitalized for 
treatment of depression in late August 2005 for 2 days, just 
following Hurricane Katrina.  The Veteran complained of 
forgetfulness, suicidal thoughts but no plan, weight loss and 
paranoid ideation including hearing voices.  Weight was 
listed as 201 pounds.  Major depression with psychotic 
features was diagnosed and a GAF score of 25 was assigned.  
It does not appear that the Veteran received VA psychiatric 
treatment subsequent to that time.  

In hearing testimony presented at the RO in November 2005, 
the Veteran and his fiancé enumerated the Veteran's 
psychiatric symptoms including memory loss and mood swings. 

A VA examination for mental disorders was conducted in May 
2006 and the claims folder was reviewed.  The history 
indicated that the Veteran was unemployed and had been unable 
to work due to hepatitis C.  It was noted that he was married 
but had been separated for the past 8 to 9 years and was 
engaged to be married.  It was noted that treatment for to 
hepatitis C had been discontinued, but that the Veteran 
wanted to re-start treatment as he felt his health had 
declined.  The report stated that the Veteran had thoughts of 
wanting to hurt himself, but had not because of his mother 
and fiancé.  Mental status examination revealed adequate 
hygiene.  The examiner observed that the Veteran presented in 
dramatic fashion and demonstrated significant psychomotor 
slowing, which was described by the examiner as exaggerated.  
Mood was described as dysphoric, and thought content and 
processes were within normal limits.  There was no evidence 
of delusions or hallucinations.  The Veteran admitted having 
suicidal ideation with no intent.  The Veteran was described 
as well-oriented and there was no evidence of gross memory 
loss or impairment.  Speech was linear and coherent.  

The examiner commented that the Veteran had reported that his 
symptoms of depression had worsened since the last 
examination and after being hospitalized in August 2005, 
subsequent to losing everything Hurricane Katrina.  The 
Veteran reported that he was unable to maintain meaningful 
employment due to hepatitis C and last worked several years 
ago, which he discontinued secondary to hepatitis C and not 
depression.  The examiner believed that depression impacted 
his industrial functioning due to manifestations of 
irritability, as well as difficulty concentrating and 
completing simple tasks.  The examiner also commented that 
the Veteran's symptoms had been greatly exacerbated by his 
other stressors including housing issues and financial 
problems.  It was observed that the Veteran's symptoms had 
become worse than when previously evaluated due to the 
Veteran's numerous stressors, but the examiner indicated that 
the symptoms were not quite as severe as were reported by the 
Veteran.  The examiner assessed that Veteran's symptoms as 
moderate in severity and occurring on a daily basis.  It was 
noted that the Veteran was well oriented and did not 
demonstrate any significant impairment in judgment.  A mood 
disorder secondary to a general medical condition (to 
hepatitis C) with major depressive-like episodes was 
diagnosed, for which a GAF score of 50 was assigned.

Analysis

The Veteran contends that an initial evaluation in excess of 
30 percent from July 28, 2004 to August 24, 2005; and in 
excess of 50 percent from August 25, 2005, forward, is 
warranted for a mood disorder/depression associated with to 
hepatitis C with cirrhosis

The Veteran's mood disorder/depression is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9435.  Under the general 
rating formula for mental disorders, which became effective 
prior to the Veteran's claim for service connection, 

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing The American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

Resolving in the Veteran's favor reasonable doubt as to the 
severity of service-connected mood disorder/depression, the 
Board concludes that throughout the appeal period, the 
Veteran's symptomatology has been most nearly consistent with 
the assignment of an initial 50 percent evaluation under 38 
C.F.R. § 4.130, Diagnostic Code 9435 since service connection 
became effective July 28, 2004.

In this regard, the evidence establishes that for the 
entirety of the appeal period extending from July 28, 2004, 
forward, steady symptoms of depression, anxiety, some sleep 
impairment, subjective complaints of memory loss and loss of 
concentration, and disturbances in motivation and mood have 
manifested, all of which are consistent with the criteria 
warranting the currently assigned 50 percent evaluation.  The 
Board observes that these symptoms have remained constant 
problems since that time.  In addition, occupational and 
social impairment has been most consistent with occupational 
and social impairment with reduced reliability and 
productivity consistent with a 50 percent evaluation; without 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, required for the 
assignment of a 70 percent evaluation.

Concerning social functioning, the evidence dated from 2004 
forward reflects that the Veteran has a stable, albeit 
unusual family situation.  He has been separated, but not 
divorced for many years and is engaged to be remarried.  It 
is documented that he maintains contact with three adult 
children.  

With regard to industrial functioning, the record shows that 
the Veteran has not worked for several years, which according 
to his own self-report, is due to the hepatitis C and not any 
psychiatric disorder.  He last worked through VA 
rehabilitative work program through VA, although he did not 
obtain a full-time job following that program due to his 
hepatitis.  As was discussed in the 2006 VA examination, it 
appears that the Veteran's depression causes moderate 
impairment overall with respect to the Veteran's vocational 
functioning and is clearly not the sole or even primary 
factor adversely impacting his employability.  Specifically, 
when evaluated in 2006, the examiner believed that depression 
impacted the Veteran's industrial functioning due to 
manifestations of irritability, as well as difficulty 
concentrating and completing simple tasks.  

Essentially, the evidence dated from 2004 forward reflects 
fairly steady symptomatology related to depression.  This 
finding is supported by evidence reflecting that GAF scores 
of 50 were assigned upon VA examinations conducted in January 
2005 and May 2006, representing moderate to serious 
symptomatology, and reflecting consistently of symptomatology 
at both times.  While not determinative, a GAF score is 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Rather, it 
is considered in light of all of the evidence of record.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  In conjunction with the 
GAF scores of 50 assigned upon the 2005 and 2006 
examinations, the VA examiner characterized the level of the 
Veteran's overall symptomatology as moderate at both times, 
again reflecting that the overall level of impairment has 
been essentially the same throughout the entirety of the 
appeal period.  

The Board acknowledges that the Veteran experienced a set 
back with an increase in symptomatology in August 2005 for 
which he was hospitalized for 2 days following Hurricane 
Katrina.  However, a review of the evidence overall reflects 
that this was a temporary and acute increase in 
symptomatology which was situational, and which showed 
improvement and stabilized by the time the Veteran was 
examined again by VA in May 2006.  

The Board also notes that the May 2006 VA examination report 
includes commentary to the effect that the examiner believed 
that the Veteran symptoms had become worse than when he had 
previously examined the Veteran in January 2005.  However, 
the Board observes that the VA examiner found the Veteran's 
presentation to be somewhat exaggerated during that 
examination.  Even so there is no indication in the clinical 
records of a chronic increase in symptomatology, consistent 
with the assignment of a 70 percent evaluation.  
Significantly, during the appeal period, the clinical 
evidence contains mention of many of the enumerated criteria 
consistent with the assignment of a 50 percent evaluation 
including: impairment of short term memory; disturbances of 
motivation and mood; and, as previously discussed, difficulty 
in establishing and maintaining effective work and social 
relationships

In contrast, the evidence dated from July 28, 2004 forward 
fails to show nearly all of the enumerated criteria 
warranting the assignment of a 70 percent evaluation.  In 
this regard, VA evaluations conducted in 2005 and 2006 
contain no documented evidence of symptoms of: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  The only mention in the evidence of 
any symptomatology consistent with the 70 percent criteria 
are vague suicidal thoughts, with no actual intent as self-
reported by the Veteran, and an isolated violent incident 
recorded in a December 2004 medical record, which was 
believed to have been the attributable to one of the 
Veteran's prescribed medications, and which did not recur 
after that medication was discontinued.  

In this case, overall, the totality of evidence dated during 
the entirety of the appeal period, reflects that the 
Veteran's symptoms of his service-connected mood 
disorder/depression have been consistent with the criteria 
described for the assignment of an initial 50 percent 
evaluation, reflecting occupational and social impairment 
with reduced reliability and productivity.  Accordingly, the 
Board concludes that the grant of a 50 percent evaluation, 
but no higher, is warranted effective from July 28, 2004, 
forward.  See 38 C.F.R. § 4.130, DC 9435 (2008); Fenderson, 
12 Vet. App. at 126.  However, the Board has also determined 
that a rating in excess of 50 percent for a mood 
disorder/depression have not been met at any time during the 
course of the appeal period; in this regard, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 50 percent for a 
mood disorder/depression.  Consequently, the benefit-of-the-
doubt rule does not apply, and that aspect of the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	C.  Conclusion

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms attributable to his hepatitis C with 
cirrhosis and mood disorder/depression collectively cause 
impairment in occupational functioning.  However, such 
impairment is contemplated by the rating criteria, which 
reasonably describes his disabilities.  The Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for hepatitis C with 
liver cirrhosis is denied.

Entitlement to an initial rating of 50 percent for a service-
connected mood disorder/depression is granted effective from 
July 28, 2004 to August 24, 2005, subject to the laws and 
regulations governing monetary awards.

For the entirety of the appeal period extending from July 28, 
2004 forward, entitlement to a rating in excess of 50 percent 
for a service-connected mood disorder/depression is denied. 


REMAND

The Veteran seeks service connection for diabetes mellitus 
and hypertension; both conditions are primarily claimed as 
secondary to service-connected hepatitis C with cirrhosis.  
Additional development is required in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(2008).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310, to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995). In order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998), see also Allen, 7 Vet. App. at 448.

A review of the evidence on file indicated that diabetes and 
hypertension were diagnosed in approximately 2001.  Both 
conditions were diagnosed upon VA examination conducted in 
May 2006, as was hepatitis C with cirrhosis.  The VA examiner 
provided an opinion regarding the relationship of service-
connected hypertension and diabetes, indicating that a review 
of literature revealed no linkage between the diagnosis of 
diabetes, hypertension and hepatitis C with cirrhosis.  The 
examiner concluded that it would be mere speculation to state 
that either hypertension or diabetes was related to the 
diagnosis of service-connected hepatitis C with cirrhosis.  


The Board believes that addition information would prove 
helpful in this case to supplement the May 2006 opinion which 
is of record.  Initially, the VA examiner gave no indication 
of the source of the literature reviewed which supports the 
aforementioned opinion.  The Board also observes that no 
clinical evidence on file which pertains specifically to the 
Veteran's case was referenced in conjunction with the opinion 
offered, and it is not clear whether the claims folder or 
pertinent medical records were available for review in 
conjunction with the examination.  In addition, in argument 
presented in June 2009, the Veteran's representative 
maintained that the May 2006 examination report was 
inadequate, as it failed to include an opinion clearly 
addressing the theory of secondary service-connection based 
upon aggravation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
Accordingly, in order to address the matters discussed 
herein, a request for an addendum to the May 2006 medical 
examination report and opinion is warranted in this case.

Therefore, the case is REMANDED for the following action:

1.  The Board requests that an addendum 
to the May 2006 VA examination report and 
opinion be obtained.  (It is within the 
discretion of the RO to order a full 
examination, should this be required).  
If possible, it is requested that the May 
2006 VA examiner provide an addedendum 
including a follow-up opinion addressing 
the Veteran's service connection claims 
for hypertension and diabetes mellitus, 
which are claimed on the basis of direct 
service incurrence and as secondary to 
service-connected hepatitis C with 
cirrhosis.  If the May 2006 VA examiner 
is unavailable, a medical professional 
knowledgeable in this specialty area 
should be requested to provide the 
addendum opinion.  In either event, since 
it is important that each disability be 
viewed in relation to its history, per 38 
C.F.R. § 4.1 (2008), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file itself, should be made available to 
the examiner for review, as should a copy 
of this Remand.

The examiner shall elaborate on the 
literature referenced in the May 2006 VA 
examination report, which reportedly 
revealed no linkage, and it is requested 
that the source of this information be 
identified.  The applicable medical 
principles and any relevant clinical 
evidence relating to the Veteran's claims 
shall be fully explained in the written 
addendum opinion.  

In light of the additional explanation, 
the addendum shall include the following:

a) an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that 
currently diagnosed diabetes 
mellitus and hypertension (addressed 
as separate claims) were incurred 
during the Veteran's period of 
active service from February 1977 to 
September 1979, or if not, whether 
it is at least as likely as not that 
either or both of these conditions 
manifested during the first post-
service year; and.  

b) whether it is at least as likely 
as not that the Veteran's currently 
diagnosed diabetes mellitus and 
hypertension (again addressed as 
separate claims) are causally 
related to; or, have been 
chronically aggravated/permanently 
worsened, by his service-connected 
hepatitis C with cirrhosis.

A clear rationale for all opinions 
provided would be helpful and a 
discussion of the facts and medical 
principles involved, to include reference 
to any clinical and/or lay evidence on 
file which supports the opinion provided 
would be of considerable assistance to 
the Board.  (The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

2.  When the development requested has 
been completed, the RO should 
readjudicate the service connection 
claims for diabetes mellitus and 
hypertension, including on the basis of 
secondary service connection, i.e., 
whether it is proximately due to the 
service-connected hepatitis C with 
cirrhosis, by virtue of causation or 
aggravation.  If the benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


